Plaintiff appeals from a judgment in favor of the defendant, entered upon the verdict of a jury, in an action for personal injuries. Judgment reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. The verdict of the jury is against the weight of the evidence. The plaintiff established that the hand brake on the truck was in a defective condition and that notice of such defect had been given to the defendant. It was the duty of the defendant to keep the truck and the hand brake in repair and it manifestly had failed to do so. In addition, the defendant brought into the case extraneous issues as to compensation payments received by the plaintiff that created a prejudicial atmosphere. A new trial should be had in the interest of justice. Lazansky, P. J., Hagarty, Carswell and Close, JJ., concur; Adel, J., dissents and votes to affirm the judgment.